It is ordered that the trial court make a limited finding which shall contain the facts fonnd from the contents of the exhibits, the conclusions reached from the facts fonnd or stipulated to and the claims of law made at the trial together with the rulings thereon. It is also ordered that the following be made a part of the record on appeal and be printed in the printed record: (1) the stipulation of facts; (2) the memorandum of decision by Longo, J., in Guido Frattali et al. v. John Ackley et al., No. 15508, and Town of Groton et al. v. Theodore R. Ackley et al., No. 15348, Court of Common Pleas, New London County; and (3) the judgment file in those cases.